Title: From George Washington to David Stuart, 23 November 1791
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia Novr 23d 1791

After closing my letter to you of the 20th I recollected that I had omitted to take notice of your observation respecting Wood covers to Brick or Stone buildings, in the Federal City.
It is much to be wished that this evil could be avoided without involving a greater; for it is difficult to decide between things to be wished—and things that are attainable. It has a claim however to consideration, & may be decided upon before the next general Sale. In the meanwhile, it might be well to enquire, how far the measure would meet general approbation; what, probably, would be the difficulties in covering with Slate, Tyle, or any thing else which would be proof against fire; and what the difference in expence between these & Shingles: for if the latter is much cheaper, and the former difficult to be obtained, buildings will be so discouraged, and the Sales so much impeded thereby, as to render the exclusion of Shingles unadvisable. I am, Dear Sir Your Affecte Hble Servant

Go: Washington

